Citation Nr: 1210347	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis.

2.  Entitlement to specially adapted housing or special home adaptation.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2003 and November 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Jackson, Mississippi.

In a July 2008 decision, the Board denied entitlement to an initial disability rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include arthritis; entitlement to specially adapted housing; and entitlement to special home adaptation.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  In an October 2010 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to the issues remaining on appeal, and affirmed the Board's decision on other issues, and the case was returned to the Board for further consideration. 

The appeal is REMANDED to the RO.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2011).

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board, and any evidence referred to the Board by the agency of original jurisdiction (AOJ), must be referred to the AOJ for review, unless that procedural right is waived by the appellant or representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  38 C.F.R. § 20.1304(c) (2011).

A brief discussion of the procedural posture of the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which is currently on remand from the Board to the AOJ, is necessary.

In a January 2010 decision, the Board denied the Veteran's claim for entitlement to a TDIU.  In September 2010, the Veteran appealed that denial to the Court, and the Court approved a Joint Motion for Remand in which it vacated the January 2010 Board decision and remanded the issue to the Board in order for VA to obtain the Veteran's Vocational Rehabilitation Folder and provide the Veteran with an examination as to his claim for TDIU.  In November 2010, in compliance with the Court's remand orders, the Board remanded the issue of entitlement to a TDIU and requested the Veteran's Vocational Rehabilitation Folder and an examination.  Later in November 2010, an examiner issued an addendum opinion with respect to multiple physical disabilities reported by the Veteran; the addendum elaborated on the records reviewed in conjunction with the underlying opinion, which included significant discussion of the status of the Veteran's lumbosacral spine.

Additionally, a temporary file received by the Board after the Court's October 2010 Memorandum Decision included VA treatment records regarding the Veteran's back which were not previously considered by the AOJ in connection with his initial rating claim for his back.

A review of the VA treatment records in the temporary file, and the November 2010 addendum opinion, demonstrates that those documents contain pertinent evidence with respect to the Veteran's claim for entitlement to an initial rating in excess of 20 percent for mechanical back pain with scoliosis and degenerative changes, to include consideration of a separate rating for arthritis.  The evidence is pertinent because it relates to the status of the Veteran's back disorder.  Moreover, the Board has not determined that the benefits to which the evidence relates may be fully allowed on appeal without such referral; that is, the Board has not found that a 100 percent disability rating applies throughout the appellate period.  AB v. Brown, 6 Vet. App. 35 (1993) (the appellant is presumed to be seeking the highest possible benefits); 38 C.F.R. § 20.1304(c) (2011).

Consequently, in November 2011, the Board contacted the Veteran's attorney and asked whether the Veteran wished to waive AOJ consideration of that evidence.  A VA Form 119, dated November 2011, documents that the Veteran's attorney's administrative assistant stated for the record that the Veteran's attorney does not want to waive AOJ consideration of the new evidence that was received after the claim was certified to the Board.  Therefore, the Board remands this claim to the AOJ for initial consideration of all evidence pertinent to the Veteran's initial rating claim for a back disorder.  38 C.F.R. § 20.1304(c) (2011).

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected back disorder on remand.

With respect to the Veteran's claims for entitlement to specially adapted housing and entitlement to special home adaptation, those claims are inextricably intertwined with the Veteran's claim for unemployability based on his service-connected disabilities.  The Board remanded the Veteran's claim for TDIU in November 2010, in compliance with a September 2010 Joint Motion for Partial Remand, in order to comply with the Court's order to attempt to obtain the Veteran's Vocational Rehabilitation folder, and to provide the Veteran with a new VA examination of his service-connected disabilities.  The AOJ has not completed development or provided a supplemental statement of the case with respect to that claim at this time.

Because a final decision with respect to the Veteran's claim for a TDIU based on his service-connected disabilities has not yet been rendered, and because the Court has ordered that a decision on the Veteran's claims for entitlement to specially adapted housing and entitlement to special home adaptation is inextricably intertwined with that decision, these claims are remanded in compliance with the Court's October 2010 Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected back disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

2.  After completing the above action, and any other development indicated, readjudicate the claims based on the entirety of the evidence, including all evidence pertinent to the Veteran's back disability that the AOJ has not previously reviewed in conjunction with his claim for a higher initial rating.  Readjudicate the claims for entitlement to specially adapted housing and entitlement to special home adaptation concurrently with the adjudication of the Veteran's claim for a TDIU based on his service-connected disabilities pursuant to the Board's November 2010 remand.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


